                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            WESTERN DISTRICT OF MISSOURI
                                 SOUTHERN DIVISION

RONNIE LEE OWEN,                                  )
                                                  )
                                Plaintiff,        )
                                                  )
         vs.                                      )          Case No. 6:16-cv-03362- BP
                                                  )
OFFICER NANCE, et al.,                            )
                                                  )
                                Defendants.       )


         NOTICE OF DEPOSITION DUCES TECUM OF SHERIFF JIM ARNOTT

To:      Mr. Damon S. Phillips
         3140 E. Division
         Springfield, MO 65802

       YOU ARE HEARBY NOTIFIED that, by agreement of the Parties to the above-
captioned action, an oral deposition will be taken in the above-entitled cause as hereinafter set
forth:

Place:               Greene County Jail
                     1000 N. Booneville Avenue
                     Springfield, MO 65802

Date:                June 21, 2019

Time:                The deposition will begin at 1:00 p.m. and continue so long as is necessary to
                     complete it.

Witness to be Sheriff Jim Arnott
Deposed:

Court Reporter:      Alaris Litigation Services




            Case
4851-3336-2327 v1   6:16-cv-03362-BP Document 85 Filed 06/11/19 Page 1 of 3
                                   Materials to be Produced

Please provide the originals or best available copies of the following documents at the time
and place noticed for the deposition, unless the materials have already been provided:

1.     Any and all documents reviewed, discussed, or referred to in preparation for this
       deposition;

2.     Any and all documents, including but not limited to letters, electronic mail messages, text
       messages sent or received by you to or from any person, that discuss or refer in any way
       to this lawsuit.


Dated: June 11, 2019                            Respectfully submitted,

                                                /s/ Kayla A. Brewe
                                                Charles C. Eblen, MO Bar #55166
                                                Kayla A. Brewe, MO Bar #69231
                                                SHOOK, HARDY & BACON L.L.P.
                                                2555 Grand Boulevard
                                                Kansas City, MO 64108-2613
                                                Telephone: 816-474-6550
                                                Facsimile: 816-421-5547
                                                ceblen@shb.com
                                                kbrewe@shb.com

                                                Attorneys for Plaintiff




                                           2
            Case
4851-3336-2327 v1   6:16-cv-03362-BP Document 85 Filed 06/11/19 Page 2 of 3
                                CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this 11th day of June 2019, I filed the foregoing document

with the Clerk of the Court using the Court’s CM/ECF system, which will serve electronic notice

upon all parties of interest.



                                                   /s/ Kayla A. Brewe
                                                   Kayla A. Brewe
                                                   Attorney for Plaintiff




                                           3
            Case
4851-3336-2327 v1   6:16-cv-03362-BP Document 85 Filed 06/11/19 Page 3 of 3
